EXHIBIT Commentary for the Week Ended May 22, 2009 May 22, 2009 Weekly ROR MTD ROR YTD ROR Class A Units 1.6% 0.8% -5.8% Class B Units 1.6% 0.8% -6.1% Legacy 1 Units 1.6% 0.9% -0.7% Legacy 2 Units 1.6% 0.9% -0.7% GAM 1 Units 1.9% 1.5% 1.2% GAM 2 Units 1.8% 1.4% 1.1% GAM 3 Units 1.8% 1.3% 0.8% S&P 500 Total Return Index1 0.5% 1.9% -0.7% Lehman Long Government Index1 -3.3% -3.0% -12.6% 1 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Prices in the soybean markets moved steadily upwards last week.Reports of tight soybean supply from major U.S. farming regions and the Argentine Rural Confederation were the main driver behind the rally.Rising crude oil prices and a weak U.S. dollar supported sugar prices. Currencies:The U.S. dollar declined against most major currencies as speculators feared the U.S. could lose its Triple-A credit rating.Also adding to the dollar’s decline were weaker forecasts for 2009 and 2010 U.S. GDP growth.The British pound rose sharply against the dollar as a rally in UK equities supported the views of bullish speculators. Energy:The price of crude oil rallied nearly $3 per barrel last week as a result of sharp declines in the U.S. dollar.Supply constraints caused by continued attacks on West African oil production facilities also helped foster rising prices. Equities:Despite sporadic movement, most major equity indices finished slightly higher last week.Technical buying by speculators covering short positions played a role in moving prices up. Fixed Income:U.S.
